                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

Nuance Communications, Inc.,        :       CIVIL ACTION
                                    :       NO. 16-5173
            Plaintiff               :
      v.                            :
                                    :
International Business              :
Machines Corporation,               :
                                    :
            Defendant.              :

                                    ORDER

            AND NOW, this 16th day of March, 2020, it is hereby

ORDERED that in the event that the April 6, 2020, trial date

cannot be met, the trial will be held on May 18, 2020, at 9:30

a.m. in Courtroom 15A, U.S. Courthouse, 601 Market Street,

Philadelphia, Pennsylvania. 1



            AND IT IS SO ORDERED.



                              /s/ Eduardo C. Robreno
                              EDUARDO C. ROBRENO,    J.




1 The parties are directed to arrange for the availability of all witnesses,
including experts, for both potential trial dates.
